In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-466 CV

____________________


IN RE PATRICIA ANN POWERS




Original Proceeding



MEMORANDUM OPINION
 Patricia Ann Powers filed a petition for writ of mandamus in which she complains that
she has not obtained a response to a motion for discovery she filed in a civil suit brought
against the district attorney and the trial judge who presided over a 2001 misdemeanor
prosecution that resulted in her conviction.  Powers states that she "wishes to be heard and
to offer evidence and testimony that will exonerate the plaintiff from all charges beginning
in 2001 to the present day." 
	Powers notes that her civil case has been designated for electronic filing of
documents.  She also suggests that the trial court clerk indicated she would have to pay for
paper copies.  Notably, Powers does not say that she raised a complaint with the trial court
that the district clerk had denied her access to electronically filed documents.  See
Montgomery County (Tex.) Loc. R.  Electronic Filing & Serv. of Pleadings ("The
District Clerk's office shall make available, without charge and during normal business
hours, to members of the general public at least one computer screen capable of searching
and reviewing documents filed of public record in the assigned cases.  The District Clerk
shall make copies of any publicly filed documents available on EFILE.")  Powers has not
explained to this Court how the trial court has prevented her from pursuing her civil case. 
	To obtain mandamus relief, a relator must show both that the trial court clearly abused
its discretion and that the relator has no adequate remedy by appeal.  In re Prudential Ins. Co.
of Am., 148 S.W.3d 124, 135-36 (Tex. 2004).  The relator has not established that the trial
court abused its discretion.  Accordingly, the petition for writ of mandamus is denied.
	PETITION DENIED.
									PER CURIAM

Opinion Delivered November 20, 2008
Before McKeithen, C.J., Gaultney and Horton, JJ.